UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-6580


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DAVID HILL,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:01-cr-00191-CMH-1)


Submitted:    July 26, 2012                 Decided:   August 2, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Hill, Appellant Pro Se. Inayat Delawala, Assistant United
States Attorney, Dabney P. Langhorne, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Following a jury trial, David Hill was convicted of

conspiracy     to    commit     offenses    against     the     United    States,    18

U.S.C. § 371 (2006), three counts of armed bank robbery, 18

U.S.C. § 2113(a), (d) (2006), and three counts of use of a

firearm during a crime of violence, 18 U.S.C. § 924(g) (2006).

Hill was sentenced, in December 2001, to an aggregate term of

984 months’ imprisonment.           On direct appeal, this court affirmed

Hill’s convictions and sentence.                See United States v. Hill, 78

F. App’x 223 (4th Cir. 2003).                   In March 2012, Hill filed a

notice of appeal from the district court’s July 2001 pre-trial

order denying Hill’s motion to dismiss his indictment.

           We dismiss this appeal for two reasons.                        First, the

notice of appeal is exceedingly late.                    Second, we previously

considered Hill’s arguments regarding the alleged violations of

the Speedy Trial Act and the Interstate Agreement on Detainers

Act on direct appeal and found them without merit.                           See id.

Accordingly,        we   dismiss   the     instant     appeal    as   untimely      and

duplicative.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court      and   argument       would   not    aid   the   decisional

process.

                                                                           DISMISSED



                                           2